UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 ————— FORM 10-Q þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2015 ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number 0-18170 ————— BioLife Solutions, Inc. (Exact name of registrant as specified in its charter) ————— DELAWARE 94-3076866 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 3, SUITE 310, BOTHELL, WASHINGTON, 98021 (Address of registrant’s principal executive offices, Zip Code) (425) 402-1400 (Telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesþNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (S232.405 of this chapter) during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post said files).YesþNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule12b-2 of the Exchange Act.Large accelerated filer¨Accelerated filer¨Non-accelerated filer¨Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act).Yes¨Noþ As of November 10, 2015, 12,244,144 shares of the registrant’s common stock were outstanding. BIOLIFE SOLUTIONS, INC. FORM 10-Q FOR THE QUARTER ENDED SEPTEMBER 30, 2015 TABLE OF CONTENTS PART I.FINANCIAL INFORMATION Item 1. Consolidated Financial Statements Consolidated Balance Sheets as of September 30, 2015 (unaudited) and December 31, 2014 3 Consolidated Statements of Operations (unaudited) for the three and nine month periods ended September 30, 2015 and 2014 4 Consolidated Statements of Comprehensive Loss (unaudited) for the three and nine month periods ended September 30, 2015 and 2014 5 Consolidated Statements of Cash Flows (unaudited) for the nine month periods ended September 30, 2015 and 2014 6 Notes to Consolidated Financial Statements (unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures about Market Risk 18 Item 4. Controls and Procedures 18 PART II. OTHER INFORMATION Item 6. Exhibits 18 Signatures 19 Index to Exhibits 20 2 PART I.FINANCIAL INFORMATION Item 1. Consolidated Financial Statements BIOLIFE SOLUTIONS, INC. Consolidated Balance Sheets (Unaudited) September 30, December 31, Assets Current assets Cash and cash equivalents $ $ Short term investments Accounts receivable, trade, net of allowance for doubtful accounts of $0 at September 30, 2015 and December 31, 2014 Inventories Prepaid expenses and other current assets Total current assets Property and equipment Leasehold improvements Furniture and computer equipment Manufacturing and other equipment Subtotal Less: Accumulated depreciation ) ) Net property and equipment Internal use software –– Intangible asset Long term deposits Total assets $ $ Liabilities and Shareholders’ Equity Current liabilities Accounts payable $ $ Accrued expenses and other current liabilities Accrued compensation Deferred rent Total current liabilities Long term liabilities Deferred rent, long term Total liabilities Commitments and contingencies (Note 10) Shareholders' equity Common stock, $0.001 par value; 150,000,000 shares authorized, 12,172,715 and 12,084,859 shares issuedand outstanding at September 30, 2015 and December 31, 2014 Additional paid-in capital Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Total BioLife Solutions, Inc. shareholders' equity Total non-controlling interest equity Total shareholders' equity Total liabilities and shareholders' equity $ $ 3 BIOLIFE SOLUTIONS, INC. Consolidated Statements of Operations (unaudited) Three Months Ended September 30, Nine Months Ended September 30, Product sales $ Cost of product sales Gross profit Operating expenses Research and development Sales and marketing General and administrative Total operating expenses Operating loss ) Other income (expenses) Gain on disposal of property and equipment –– –– Interest income Interest expense –– –– –– ) Amortization of deferred financing costs –– –– –– ) Total other income (expenses) ) Net loss ) Net loss attributable to non-controlling interest –– –– Net loss attributable to BioLife Solutions, Inc. $ ) $ ) $ ) $ ) Basic and diluted net loss per common share attributable to BioLife Solutions, Inc. $ ) $ ) $ ) $ ) Basic and diluted weighted average common shares used to calculate net loss per common share 4 BIOLIFE SOLUTIONS, INC. Consolidated Statements of Comprehensive Loss (unaudited) Three Months Ended September 30, Nine Months Ended September 30, Net loss $ ) $ ) $ ) $ ) Other comprehensive income (loss) Unrealized gain (loss) on available-for-sale investments ) ) Total other comprehensive income (loss) ) ) Comprehensive loss attributable to non-controlling interest –– –– Comprehensive loss attributable to BioLife Solutions, Inc. $ ) $ ) $ ) $ ) 5 BIOLIFE SOLUTIONS, INC. Consolidated Statements of Cash Flows (unaudited) Nine Month Period Ended September 30, Cash flows from operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities Depreciation Gain on disposal of property and equipment –– ) Stock-based compensation expense Stock issued for services –– Amortization of deferred financing costs –– Amortization of deferred rent related to lease incentives ) ) Accretion and amortization on available for sale investments Change in operating assets and liabilities (Increase) Decrease in Accounts receivable, trade Inventories ) ) Prepaid expenses and other current assets ) Increase (Decrease) in Accounts payable ) Accrued compensation and other current liabilities ) ) Accrued interest, related parties –– Deferred rent ) Deferred revenue –– Net cash used in operating activities ) ) Cash flows from investing activities Sales of available-for-sale investments Purchases of available-for-sale investments ) ) Proceeds from the sale of property and equipment –– Costs associated with internal use software development ) –– Purchase of property and equipment ) ) Net cash provided by (used in) investing activities ) Cash flows from financing activities Proceeds from sale of common stock, net of expenses –– Proceeds from exercise of common stock options Net cash provided by financing activities Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents - beginning of period Cash and cash equivalents - end of period $ $ Non-cash investing activities Costs incurred for capitalized internal use software not paid as of quarterend (amounts are included in liabilities) $ $ –– Non-cash financing activities Conversion of notes payable and related party accrued interest to equity, net of unamortized deferred finance costs $ –– $ 6 BIOLIFE SOLUTIONS, INC. Notes to Consolidated Financial Statements (unaudited) 1. Organization and Significant Accounting Policies Business BioLife Solutions, Inc. ("BioLife,” “us,” “we,” “our,” or the “Company”) is the leading developer, manufacturer and marketer of proprietary clinical grade cell and tissue hypothermic storage and cryopreservation freeze media and a related cloud hosted biologistics cold chain management app for smart shippers.Our proprietary HypoThermosol® and CryoStor® platform of solutions are highly valued in the biobanking, drug discovery, and regenerative medicine markets. Our biopreservation media products are serum-free and protein-free, fully defined, and are formulated to reduce preservation-induced cell damage and death.Our enabling technology provides commercial companies and clinical researchers significant improvement in shelf life and post-preservation viability and function of cells, tissues, and organs.Additionally, for our direct, distributor, and contract customers, we perform custom formulation, fill, and finish services. Basis of Presentation We have prepared the accompanying unaudited consolidated financial statements pursuant to the rules and regulations of the Securities and Exchange Commission (the “SEC”). Pursuant to these rules and regulations, we have condensed or omitted certain information and footnote disclosures we normally include in our annual consolidated financial statements prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”). In management’s opinion, we have made all adjustments (consisting only of normal, recurring adjustments) necessary to fairly present our financial position, results of operations and cash flows. Our interim period operating results do not necessarily indicate the results that may be expected for any other interim period or for the full year. These consolidated financial statements and accompanying notes should be read in conjunction with the financial statements and notes thereto in our Annual Report on Form 10-K for the year ended December 31, 2014 on file with the SEC. There have been no material changes to our significant accounting policies as compared to the significant accounting policies described in the financial statements in our Annual Report on Form 10-K for the year ended December 31, 2014. Principles of Consolidation The consolidated financial statements include the accounts of the Company and its majority-owned subsidiary. All intercompany balances and transactions have been eliminated in consolidation. Concentrations of credit risk and business risk In each of the three and nine months ended September 30, 2015, we derived approximately 10% of our product revenue from one customer.In the nine months ended September 30, 2014, we derived approximately 24% of our product revenue from our relationship with one contract manufacturing customer. Two other customers, in aggregate, accounted for 34% and 22% of revenue in the three and nine months ended September 30, 2014, respectively. No other customer accounted for more than 10% of revenue in the three or nine months ended September 30, 2015 or 2014. At September 30, 2015, two customers accounted for approximately 26% of total gross accounts receivable. At December 31, 2014, two customers accounted for approximately 25% of total gross accounts receivable. Revenue from customers located in foreign countries represented 21% of total revenue in each of the three and nine months ended September 30, 2015 and 19% and 15% of total revenue during the three and nine months ended September 30, 2014, respectively. Internal Use Software We capitalize costs associated with the development of the biologistex web and mobile applications, which we consider internal-use software. Capitalization of costs began in the first quarter of 2015, when we reached the application development stage. Such capitalized costs include external direct costs utilized in developing or obtaining the applications and payroll and payroll-related expenses for employees, who are directly associated with the development of the applications. Capitalization will cease once we have completed all substantial testing, at which time the applications are complete and ready for their intended use. 7 In the nine months ended September 30, 2015, we capitalized $1.2 million in costs related to the development of the biologistex web and mobile applications. Of this amount, $0.2 million was unpaid as of September 30, 2015. Maintenance and enhancement costs, including those costs in the post-implementation stages, will be expensed as incurred, unless such costs relate to substantial upgrades and enhancements to the software that result in added functionality, in which case the costs are capitalized. Capitalized costs will be amortized on a straight-line basis over estimated useful life of three years once the software has been commercially deployed. Recent Accounting Pronouncements On May 28, 2014, the Financial Accounting Standards Board (“FASB”) issued ASU No. 2014-09, Revenue from Contracts with Customers, Topic 606, requiring an entity to recognize the amount of revenue to which it expects to be entitled for the transfer of promised goods or services to customers. The updated standard will replace most existing revenue recognition guidance in U.S. GAAP when it becomes effective and permits the use of either the retrospective or cumulative effect transition method. Early adoption is not permitted. The updated standard becomes effective for us in the first quarter of fiscal 2018. We have not yet selected a transition method and we are currently evaluating the effect that the updated standard will have on our consolidated financial statements and related disclosures. In July 2015, the FASB issued ASU No. 2015-11, Simplifying the Measurement of Inventory: Topic 330 (ASU 2015-11). Topic 330 currently requires an entity to measure inventory at the lower of cost or market. Market could be replacement cost, net realizable value, or net realizable value less an approximately normal profit margin. ASU 2015-11 requires that inventory measured using either the first-in, first-out (FIFO) or average cost method be measured at the lower of cost and net realizable value. Net realizable value is the estimated selling prices in the ordinary course of business, less reasonably predictable costs of completion, disposal, and transportation. Adoption of ASU 2015-11 is required for fiscal reporting periods beginning after December 15, 2016, including interim reporting periods within those fiscal years. The Company does not expect adoption of ASU 2015-11 to have a material impact on its consolidated financial statements. With the exception of the new revenue standard discussed above, there have been no new accounting pronouncements not yet effective that have significance, or potential significance, to our Consolidated Financial Statements. 2. Accumulated Other Comprehensive Loss The following tables show the changes in Accumulated Other Comprehensive Loss by component for the nine months ended September 30, 2015: Nine Months Ended September 30, 2015 Unrealized Loss on Investments, Beginning Balance $ ) Unrealized Gain on Investments, Current Period Unrealized Loss on Investments, Ending Balance $ ) 3. Fair Value Measurement In accordance with FASB ASC Topic 820, "Fair Value Measurements and Disclosures," (“ASC Topic 820”), the Company measures its cash and cash equivalents and short term investments at fair value on a recurring basis. ASC Topic 820 clarifies that fair value is an exit price, representing the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants. As such, fair value is a market-based measurement that should be determined based on assumptions that market participants would use in pricing an asset or liability. As a basis for considering such assumptions, ASC Topic 820 establishes a three-tier value fair hierarchy, which prioritizes the inputs used in measuring fair value as follows: Level 1 – Observable inputs that reflect quoted prices (unadjusted) in active markets for identical assets or liabilities. Level 2 – Observable inputs other than quoted prices included in Level 1 for similar assets or liabilities, quoted prices in markets that are not active or other inputs that are observable or can be corroborated by observable market data for substantially the full term of the related assets or liabilities. Level 3 – Unobservable data points for the asset or liability, and include situations where there is little, if any, market activity for the asset or liability. As of September 30, 2015 and December 31, 2014, the Company does not have liabilities that are measured at fair value. 8 The following tables set forth the Company's financial assets measured at fair value on a recurring basis as ofSeptember 30, 2015 andDecember31, 2014, based on the three-tier fair value hierarchy: As of September 30, 2015 Level 1 Level 2 Total Bank deposits $ $
